DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Species A and Species C in the reply filed on 07/11/2022 is acknowledged.
Claims 16 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and Species D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 9, 11, and, 12, each recites the limitation of “the handle.” This limitation lacks proper antecedent basis. For examination, it is understood that these claims depend from claim 6. Appropriate correction is required.
Claim 10 is further rejected for depending on claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 13, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2009/0237940 A1).
In regard to claim 1, Wu et al disclose a lighting apparatus, comprising: 
a lens (3); 
a cup housing (10) having a surrounding wall and a light source holder, wherein the cup housing is installed on a fixed platform; 
a light source (42) placed on the light source holder; and 
a top cover (6), wherein the cup housing and the top cover form a container space for storing the lens and the light source, 
wherein a top end of the lens is attached to the top cover, 
wherein a second end of the lens faces to the light source, 
wherein a relative distance between the lens and the light source is adjustable to change a light pattern of an output light of the light source, 
wherein the output light is a light of the light source passing through the lens. (Figure 1 and 2; see at least [0018])

In regard to claim 2, Wu et al disclose a connector couples the top cover and the lens for selecting the relative distance from multiple discrete values. (The adjustment is continuous; however, under BRI, the whole changes in angle of the rotation of the lens can be interpreted as “discrete”.)

In regard to claim 3, Wu et al disclose that the cup housing has a bottom part attached to an Edison cap (2) to be installed to an Edison socket of the fixed platform. (Figure 1 and 2; see at least [0018])

In regard to claim 5, Wu et al disclose that the lens is rotated with respect to the top cover to change the relative distance to the light source. (Figure 1 and 2; see at least [0018])

In regard to claim 13, Wu et al disclose that the top cover is a light passing cover. (Figure 1 and 2; see at least [0018])

In regard to claim 15, Wu et al disclose that the light source is fixed to the top cover, wherein the top cover is moved with respect to the lens to change the relative distance of the lens to the light source. (Figure 1 and 2; see at least [0018])

In regard to claim 17, Wu et al disclose that the lens has an inner wall at the second end for surrounding the light source. (Figure 1 and 2; see at least [0018])

In regard to claim 18, Wu et al disclose that the light source has a light source plate mounted with a LED module, wherein the second end of the lens engages the light source plate. (Figure 1 and 2; see at least [0018])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Jonsson (US 2013/0214699 A1).
In regard to claim 4, Wu et al fail to disclose a manual switch. 
Jonsson teaches that the cup housing has a neck part for connecting the Edison cap, wherein a manual switch is disposed on the neck part engaging a driver stored inside the cup housing, wherein the manual switch is operated to change a setting of the driver. (Figure 2A and 2B; see at least [0033])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the switch of Jonsson into the lamp of Wu et al in order to order to control a parameter of the lamp. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Johnson III et al (US 2006/0238136 A1).
In regard to claim 14, Wu et al fail to disclose a ring surrounding the lens.
Johnson III et al teaches a ring surrounding a lens, wherein the light source has a light module for separately emitting a second light. (Figure 3; see at least [0027]-[0028])
It would have been obvious to one of ordinary skill in the art at the time of filing to install a secondary light right in order to increase the total light output of the lamp.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Demarest et al (US 2007/0086199 A1).
In regard to claim 20, Wu et al fail to disclose that the top cover comprises a ring surrounding the lens, wherein the ring is disposed with a speaker.
Demarest et al disclose a lighting device with a speaker. (See [0114])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the speaker of Demarest et al into the lamp of Wu et al in order to allow to function with audio output devices.

Allowable Subject Matter
Claim 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Portinga et al (US 2020/0393119 A1) disclose a lighting device.
Jiang et al (US 2020/0187319 A1) disclose a lighting apparatus.
Power et al (US 2017/0227177 A1) disclose an LED lamp.
Van Winkle (US 2016/0018093 A1) disclose an LED light fixture.
Vamberi (US 2015/0369430 A1) disclose rotational adjustment optics.
Fleming et al (US 2015/0070900 A1) disclose a spotlight.
Collias (US 2014/0313744 A1) disclose an LED lighting device.
Chin (US 7,993,025 B2) disclose an LED lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875